Citation Nr: 1011424	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1963 to 
October 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, 
the evidence shows that the Veteran's tinnitus was likely 
caused by in-service noise exposure.    


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in December 2006.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  
   
In the correspondence dated in December 2006, prior to the 
February 2007 rating decision, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the February 2007 rating 
decision, February 2008 statement of the case and June 2008 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, there can be no 
prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and provided VA 
examinations in February 2007 and June 2008.  In that regard, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations and opinions 
obtained in this case are adequate, as they are predicated on 
a full reading of the records in the Veteran's claims file.  
The VA audiologists considered all of the pertinent evidence 
of record and explained the opinions rendered.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In a February 2007 rating decision, the RO denied service 
connection for tinnitus.  The RO cited the report of a 
February 2007 VA examination, which contained a negative 
nexus opinion.  During that examination, the Veteran reported 
bilateral tinnitus since service, presently occurring about 
once a week for 30 seconds.  The VA examiner stated that 
service treatment records were negative for tinnitus, and 
therefore, the Veteran's reported intermittent tinnitus is 
less likely caused by or a result of any acoustic trauma, 
injury, disease, or event in military service.  

Likewise, the June 2008 VA examiner opined that the Veteran's 
intermittent tinnitus is less likely than likely related to 
any acoustic trauma, injury, disease, or event in military 
service.  The examiner reasoned that the Veteran reported 
intermittent bilateral tinnitus, occurring one to two times a 
week, and service treatment records were negative for 
tinnitus.  

However, the Veteran has repeatedly asserted that he has had 
ringing in his ears continuously since service.  In his 
November 2006 claim, he stated that the ringing began in 
1968.  During both VA examinations, he asserted that he has 
noticed tinnitus since service.  Further, in a statement 
submitted with his April 2008 VA Form 9, the Veteran stated 
that he worked in a noisy communications center at Clark Air 
Force Base in the Philippines from 1965 to 1967.  He recalled 
having to put a pillow over his head to drown out the noise 
in his ears after a shift.  Later, when stationed at the 
Vandenberg Air Force Base in California, the Veteran 
sometimes performed "fire prevention" during missile 
launching.  As such, he was in close proximity to missiles 
being launched and covered his ears due to the noise created.  
He also claimed noise exposure while working on the flight 
line in the Republic of Vietnam.  He denied post-service 
occupational or recreational noise exposure.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of noise exposure during 
service.  He feels that his acoustic trauma is well-
established.  The Board notes that his DD Form 214 shows that 
he served as a communication center specialist and received a 
Vietnam Service Medal and Republic of Vietnam Campaign Medal, 
which is consistent with the Veteran's contentions.   

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective and the kind of condition to which lay 
testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran is service connected for hearing loss 
in the left ear.  He was diagnosed with normal hearing 
sloping to a mild sensorineural hearing loss bilaterally 
during the February 2007 and June 2008 VA examinations.  The 
fact that the Veteran has been diagnosed with hearing loss 
for which he has received service connection adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  The evidence suggests that the 
Veteran's hearing loss was noise-induced.  In this regard, 
the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The MERCK 
Manual, Section 7, Ch. 85, Inner Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's service-
connected sensorineural hearing loss in the left ear, and the 
Veteran's own contentions.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies 
sensorineural or noise-induced hearing loss, which the 
Veteran believes he has.  Finally, the Board has determined 
that the Veteran's contentions that he has experienced 
ringing in his ears since service are competent and credible 
evidence upon which the Board may rely in making its 
decision.

Thus, the Board concludes that evidence for and against the 
claim for service connection for tinnitus is at least in 
approximate balance.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as 
the law requires and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

Entitlement to service connection for tinnitus is granted.  





____________________________________________
John. E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


